Citation Nr: 1030479	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-03 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities on a 
schedular basis under 38 C.F.R. § 4.16(a).

2.  Entitlement to a TDIU due to service-connected disabilities 
on an extra-schedular basis under 38 C.F.R. § 4.16(b). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1983 
and from February 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina.  Jurisdiction over this case was 
subsequently transferred to the Atlanta, Georgia RO.  In June 
2004 the Veteran proffered testimony at a personal hearing at the 
RO before a Decision Review Officer.  In February 2009, the 
Veteran testified before the undersigned Veterans Law Judge 
sitting at the RO.  A copy of the hearing transcripts are 
associated with the claims folder and have been reviewed.  This 
case was previously before the Board in October 2007 and November 
2008 when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU due to service-connected 
disabilities on an extra-schedular basis under 38 C.F.R. § 
4.16(b) is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran is service connected for myositis of the posterior 
cervical muscles, evaluated at 30 percent disabling and left hand 
scar evaluated at zero percent disabling.  The combined rating is 
30 percent.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities on 
an schedular basis under 38 C.F.R. § 4.16(a) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16(a) (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO provided a VCAA notice letter to the Veteran in January 
2003, before the original adjudication of the claim.  The letter, 
in pertinent part, notified the Veteran of what information and 
evidence must be submitted to substantiate his claim for a TDIU, 
as well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  Other notification letters were sent to the Veteran in 
October 2007, January 2009 and March 2010.  The January 2009 and 
March 2010 were provided by the AMC pursuant to the November 2008 
Board remand directive.  The content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as well as Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's TDIU claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  Records from Social Security 
Administration (SSA) have been associated with the claims folder.  
The Veteran has been medically examined by VA.  Pertinent VA 
treatment records were obtained and associated with the claims 
folder.  Lay statements, including from the Veteran's former 
employer have been submitted and made part of the record.  There 
is no identified relevant evidence that has not been accounted 
for.  Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating his TDIU claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

II.	TDIU

The Veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
The Veteran's employment history, his educational and vocational 
attainment, as well as his particular physical disabilities are 
to be considered in making a determination on unemployability.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not his age or to any impairment caused by non-
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities consist of myositis 
of the posterior cervical muscles, rated as 30 percent disabling, 
and left hand scar, rated as zero percent disabling.  There are 
no other service-connected disabilities.  The Veteran's combined 
service-connected disability rating is 30 percent.  As such the 
Board finds that the Veteran does not meet the percentage 
standard set forth in 38 C.F.R. § 4.16(a).  However, he may still 
be entitled to a TDIU based on 38 C.F.R. §§ 4.l6(b).  Thus, this 
matter is addressed further in the below Remand section.

For the foregoing reason, the Board finds that the claim for a 
TDIU under 38 C.F.R. § 4.16(a) must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A total disability rating based on individual unemployability due 
to service-connected disabilities on a schedular basis under 38 
C.F.R. § 4.16(a) is denied.


REMAND

The Board is remanding the TDIU issue for referral of an extra-
schedular evaluation by the Director of Compensation and Pension 
Service, pursuant to 38 C.F.R. § 4.16(b).  VA's Office of General 
Counsel has stated that when the issue of entitlement to a TDIU 
rating arises in connection with an appeal, the Board is not 
precluded from issuing a final decision on the TDIU schedular 
provision and remanding the extraschedular portion for additional 
consideration.  See VAOPGCPREC 6-96 para. 14, 15 (August 16, 
1996).  

The Board notes that the October 2007 and March 2010 VCAA notice 
letters provided to the Veteran satisfied VCAA notice requirement 
with respect to his TDIU claim on an extra-schedular basis.  See 
Quartuccio, 16 Vet.  App. 183; Dingess, 19 Vet. App. 473.  The 
Board is referring the issue of a TDIU to the Director of 
Compensation and Pension Service for consideration of an extra-
schedular evaluation under 38 C.F.R. § 4.16(b).  

As determined above, the Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a).  His 
service-connected disabilities are myositis of the posterior 
cervical muscles, rated as 30 percent disabling, and left hand 
scar, rated as zero percent disabling.  The Veteran's combined 
service-connected disability rating is 30 percent.  Thus, he does 
not satisfy the threshold minimum percentage rating requirements 
of 38 C.F.R. § 4.16(a) for a TDIU.

When a Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to 
the Director, Compensation and Pension Service for extra-
schedular consideration all cases where the Veteran is unable to 
secure or follow a substantially gainful occupation by reason of 
service- connected disability.  38 C.F.R. § 4.16(b).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing on 
the issue must be addressed.  38 C.F.R. § 4.16(b).  

In the present case, the Veteran has not worked since 2001.  He 
last worked as a truck driver.  Board Hearing Transcript, (B-
Tr.), p. 14.  He has ten years of formal education and a General 
Equivalency Diploma (GED), he has also taken some college 
courses.  In April 2002 the Veteran submitted evidence that he is 
unemployable, at least in part, due to his service-connected 
disability at that time.  See; lay statements from PRT (undated), 
TW (February 2002), DW (February 2002), former employer (February 
2002), JJS (undated), and JG (undated).  

The Veteran indicates his service-connected myositis of the 
posterior cervical muscles and left hand disabilities make it 
impossible for him to drive a truck; because of weakness and 
cramping of the hand he cannot hold the steering wheel.  See DRO 
Hearing Transcript (D-Tr.), p. 13.  VA examiner in April 2003 
diagnosed myositis, posterior cervical muscles and opined that 
the condition severely impacts the employment of the Veteran.  In 
August 2003 the Veteran underwent a psychological assessment.  At 
that time he reported that following military service he was 
employed in several jobs from 1996 to 2001 including security, 
sales, and truck driving.  He disclosed that he was dismissed 
from working as a truck driver in 2001 due to safety issues 
associated with his physical limitations.  He reported that since 
that time he has "hustled" attempting to earn money where he 
could.  He also stated that he was employed by VA through 
vocational rehabilitation for a short time, but his legs 
interfered with his ability to work.  

The Veteran had a VA examination in December 2007.  The examiner 
noted that at that time there was no evidence that the Veteran's 
cervical spine problem produced incapacitating episodes.  When 
asked to describe the extent to which functional impairment 
solely as a result of service-connected disability renders the 
Veteran unable to perform activities of daily living, the 
examiner responded that this could not be answered without resort 
to mere speculation.  Further, when asked to indicate any effect 
of any service-connected disability has on interference with the 
Veteran's occupation and the need for frequent periods of 
hospitalization, the examiner noted that at that time he could 
not detect any evidence of "such a condition."

Notwithstanding a lack of an endorsement of total unemployability 
in the evidence recited above, there is probative evidence of 
record that the Veteran may be unable to secure and follow a 
substantially gainful occupation due to his service-connected 
disabilities, therefore, a referral of the TDIU claim for extra-
schedular consideration is appropriate under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Submit the claim for a TDIU to the 
Director of Compensation and Pension 
Service for an extra-schedular 
consideration under 38 C.F.R. § 4.16(b).  
An extra-schedular referral under 38 C.F.R. 
§ 4.16(b) requires a determination that the 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular determination must address 
all of the Veteran's service-connected 
disabilities; his employment history, 
educational and vocational attainment and 
all other factors having a bearing on his 
employability (or lack thereof).  

2.  Then readjudicate the claim for a TDIU 
on an extra-schedular basis.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the case to 
the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009). 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


